Citation Nr: 1104073	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-24 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for degenerative disc disease 
(DDD) of the lumbar spine with moderate spondylosis and left side 
radiculopathy.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to May 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in 
part, denied entitlement to service connection for DDD, lumbar 
spine with moderate spondylosis and left side radiculopathy.

A Travel Board hearing was initially requested in a June 2009 VA 
9 Form; subsequently in July 2009, the Veteran requested that the 
hearing be cancelled and that his appeal be forwarded to the 
Board.   

Is a September 2010 letter to the Board the Veteran rescinded the 
DAV's authorization to represent him before the Board.

Further development of the evidence is required before the Board 
can adjudicate the Veteran's petition for service connection, and 
the issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the Veteran should 
further action be required.


REMAND

At the outset, the Board points out that service connection is in 
effect for lumbar strain.  He is seeking service connection for 
DDD of the lumbar spine with moderate spondylosis and left side 
radiculopathy.  The Veteran asserts, in essence, that his DDD 
injuries were sustained in December 1985 and was misdiagnosed as 
lumbar strain; or, that his DDD of the lumbar spine with moderate 
spondylosis and left side radiculopathy was sustained at the same 
time as his lumbar strain for which service connection has been 
established.  Therefore, the origin of the Veteran's DDD of the 
lumbar spine with moderate spondylosis and left side 
radiculopathy is in controversy.  

On the October 2008 VA examination, the Veteran reported no 
hospitalization for any back treatment.  The Veteran had received 
outpatient treatment with epidural steroid injections, heat and 
exercise.  The onset of his back disorder was in 1985.  While 
bending over to lift a heavy object he felt a pop in his lower 
back and severe pain.  The next day he went to the emergency room 
and X-rays were taken.  He was treated with pain medications and 
given 11/2 weeks of bed rest.  He has had recurring back pain since 
that time.  It has gotten worse since 1997 at which time he was 
treated with epidural steroid injections.  He had lower back pain 
which radiated to his left buttocks and thigh as well as a 
burning sensation to his lower back and legs.  The examiner noted 
severe DDD, L4-L5 with moderate anterior spondylosis.  The 
vertical body height and alignment was maintained, and no pars 
interarticularis defects were noted.  The diagnosis was lumbar 
spine strain with no limitation of motion; and, X-rays with 
severe DDD.

While the Veteran has been afforded a VA examination, the 
etiology of his current DDD of the lumbar spine with moderate 
spondylosis and left side radiculopathy disability was not 
addressed by that examination.  Under 38 C.F.R. § 3.159(c)(4), a 
VA medical examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with another 
service-connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Here, medical records show a current diagnosis of DDD of 
the lumbar spine with moderate spondylosis and left side 
radiculopathy, but there is insufficient evidence to determine 
whether current DDD of the lumbar spine with moderate spondylosis 
and left side radiculopathy is related to service.  Consequently, 
a VA examination to obtain a medical opinion is indicated.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
action to develop evidence of whether the 
Veteran's DDD of the lumbar spine with 
moderate spondylosis and left side 
radiculopathy was caused by or aggravated 
by his period of service.  Such development 
should include a determination regarding 
the extent to which the DDD is related to 
his lumbar strain injury in service.  

2.  The Veteran should specifically be told 
what is required to substantiate the claim 
of entitlement to service connection for 
DDD of the lumbar spine on all applicable 
bases.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 (2002).

3.  The Veteran should be accorded an 
examination by a physician knowledgeable in 
orthopedics for the purpose of ascertain 
the current nature and extent of his DDD of 
the lumbar spine with moderate spondylosis 
and left side radiculopathy disorder.  Any 
and all lumbar spine disorders that may be 
present should be diagnosed.  The Veteran's 
claims folder and a copy of this REMAND 
must be provided to the examiner for review 
prior to completion of the examination. 
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.  All 
indicated studies, tests, and evaluations, 
particularly orthopedic and neurological 
testing, should be performed.  All 
pertinent symptomatology and findings 
should be reported in detail.  

The examiner is then to provide a medical 
opinion addressing the likely etiology for 
the Veteran's DDD of the lumbar spine with 
moderate spondylosis and left side 
radiculopathy, specifically whether it is 
at least as likely as not (probability 50 
percent of more) that DDD of the lumbar 
spine with moderate spondylosis and left 
side radiculopathy is related to service, 
including due to the back injuries that the 
Veteran has indicated that he sustained 
while on active duty.  

The examiner is requested to clearly 
distinguish the symptoms attributable to 
the service-connected lumbar strain and 
those related to the nonservice-connected 
DDD of the lumbar spine, to include lower 
extremity neuropathy, if the examiner 
determines that there is no relationship 
between the strain and disc disease.  A 
complete rationale must be provided for any 
opinion(s) offered.  If the requested 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state and explain why such an opinion 
cannot be provided without speculation.

4. The Veteran should be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim. The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim. 38  C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice scheduling 
the examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO/AMC must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, have been 
conducted and completed in full. The RO 
should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

6.  Following any other indicated 
development, the RO/AMC should readjudicate 
the claim.  If any benefit is not granted, 
the Veteran and his representative (if any) 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009). 


